Title: To Thomas Jefferson from William Baxter, 4 March 1823
From: Baxter, William
To: Jefferson, Thomas


                        Respected Sire,
                        
                            Paradise, Lancaster county Pa
                            March 4. 1823
                        
                    With diffidence and awe, I beg leave to present to your worthy consideration, and your opinion would likewise conduce much to my own satisfaction—in knowing whether such an undertaking would be any benefit to our present rising republic.Knowing that your Excellency has always been a friend and patron to every thing which may conduce to the welfare of that Republic, which your venerable Self was a principle cause in achieving—I therefore ask leave to present you with a copy—and cherish the hope that I may be allowed to dedicate my work to your Excellency.With sentiments of profound esteem, I have the honor, to subscribe myself your most humble and obedient Servant
                        Wm Baxter
                    